[Cite as State v. Portman, 2018-Ohio-3814.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 2018-CA-22
                                                    :
 v.                                                 :   Trial Court Case No. 2017-CR-0475
                                                    :
 ANTHONY JAMAR PORTMAN                              :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                              OPINION

                         Rendered on the 21st day of September, 2018.

                                               ...........

ANDREW P. PICKERING, Atty. Reg. No. 0068770, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

BYRON K. SHAW, Atty. Reg. No. 0073124, 4800 Belmont Place, Huber Heights, Ohio
45424
      Attorney for Defendant-Appellant

                                              .............
                                                                                            -2-


DONOVAN, J.

       {¶ 1} This matter is before the Court on the February 12, 2018 Notice of Appeal

of Anthony Jamar Portman. Portman appeals from his January 31, 2018 judgment entry

of conviction, issued following his guilty plea to one count of possession of cocaine, in

violation of R.C. 2925.11(A), a felony of the fifth degree. In exchange for his plea, one

count of aggravated possession of drugs, in violation of R.C. 2925.11(A), also a felony of

the fifth degree, was dismissed. The trial court sentenced Portman to 12 months in

prison.   We hereby affirm the judgment of the trial court.

       {¶ 2} Portman’s appellate counsel filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel for Portman asserts that

“[a]fter a diligent review of the case, Counsel could not find any errors at the trial level to

be discussed herein.” As this court has previously noted:

              Anders equated a frivolous appeal with one that presents issues

       lacking in arguable merit. An issue is not lacking in that regard merely

       because the prosecution can be expected to present a strong argument in

       reply. An issue lacks arguable merit if, on the facts and law involved, no

       responsible contention can be made that it offers a basis for reversal.

State v. Pullen, 2d Dist. Montgomery No. 19232, 2002-Ohio-6788, ¶ 4.

       {¶ 3} On June 4, 2018, this Court afforded Portman an opportunity to file his own

pro se brief within 60 days, assigning any errors for our review, and none has been

received. Pursuant to Anders, we have performed our duty to independently review the

entire record, and we have found no potential assignments of error having arguable merit.

       {¶ 4} The January 9, 2018 transcript of the plea hearing reflects that the trial court
                                                                                       -3-


complied with Crim.R. 11 in accepting Portman’s plea. Portman’s plea form provides that

he was satisfied with his attorney’s advice and competence. His pre-sentence

investigation report reflects that he has previous felony convictions, which made him

ineligible for mandatory community control sanctions.         At his January 30, 2018

disposition, the court reviewed Portman’s extensive criminal history and noted: “This is a

felony of the fifth degree, a nonviolent offense looking at [R.C.] 2929.13 for factors of

mandatory community control. Those factors do not apply because of the Defendant’s

prior felony convictions.” The court indicated that it considered the factors set forth in

R.C. 2929.11 and R.C. 2929.12. A sentence of 12 months is within the statutory range

for a felony of the fifth degree. R.C. 2929.14(A)(5). We agree with defense counsel that

Portman’s appeal is wholly frivolous and reveals no arguably meritorious appellate issues.

The judgment of the trial court is affirmed.

                                      .............



WELBAUM, P.J. and TUCKER, J., concur.



Copies sent to:

Andrew P. Pickering
Byron K. Shaw
Anthony Jamar Portman
Hon. Richard J. O’Neill